DETAILED ACTION

The response filed 6/24/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-15 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Rechenberg (US 2,713,942). Von Rechenberg discloses a bulk material cleaning device comprising: a support frame (22), and a screen housing which is mounted on the support frame by spring elements (23) in such a way that the screen housing can be set in oscillation and/or vibration by a drive (10, 11), wherein at least one screen (3, 4) is arranged in the screen housing for separating bulk material into a first fraction and a second fraction, the screen housing having an inlet opening (5) and at least two outlet openings (18, 19, 20, 21, 57), respectively, for the first fraction and the second fraction, and the bulk material cleaning device further comprises an air separator (6), attached to an upper side of the screen housing (see Fig. 1), which is only attached to the screen housing so that the air separator can also be set into oscillation and/or vibration by the drive (see col. 5, lines 55-60). The air separator is a centrifugal separator (see col. 5, lines 55-60). The support frame is hollow and at least one outlet opening opens into the support frame (see Figs. 1,3, and 6). Von Rechenberg further discloses a bulk material cleaning device comprising: a support frame (22), and at least two treatment devices (2, 3, 4, 6) selected from a drum screen, a sorting and classifying device, a stone sorting device, a light material separator, an aspiration channel/tarar and a magnetic separator, each of the at least two treatment devices comprising at least one inlet opening and at least one outlet opening (see Fig. 6), wherein the at least two treatment devices are mounted on the support frame, the support frame is hollow, at least one outlet opening of one of the at least two treatment devices opens into the support frame (see Fig. 6), and the support frame opens into the feed opening of at least one of the at least two treatment devices (see Fig. 6). The outlet opening of a first treatment device (2) opens into the support frame, and the support frame opens into the feed opening of a second treatment device (3) arranged downstream of the first treatment device, and the support frame serves as a connecting line between the outlet opening of the first treatment device and the feed opening of the second treatment device (see Fig. 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Rechenberg (US 2,713,942) in view of Mueller (US 4,636,305). Von Rechenberg discloses a bulk material cleaning device comprising: a support frame (22), and a screen housing which is mounted on the support frame by spring elements (23) in such a way that the screen housing can be set in oscillation and/or vibration by a drive (10, 11), wherein at least one screen (3, 4) is arranged in the screen housing for separating bulk material into a first fraction and a second fraction, the screen housing having an inlet opening (5) and at least two outlet openings (18, 19, 20, 21, 57), respectively, for the first fraction and the second fraction, and the bulk material cleaning device further comprises an air separator (6), attached to an upper side of the screen housing (see Fig. 1), which is only attached to the screen housing so that the air separator can also be set into oscillation and/or vibration by the drive (see col. 5, lines 55-60). Von Rechenberg discloses all the limitations of the claims, but it does not disclose that the centrifugal separator comprises a tangential suction over an entire length of the centrifugal separator and the tangential suction comprises at least one guide vane which is designed to generate a swirl of an air flow. However, Mueller discloses a similar device which includes a centrifugal separator comprising a tangential suction (27) over an entire length of the centrifugal separator and the tangential suction comprises at least one guide vane (28) which is designed to generate a swirl of an air flow for the purpose of ensuring a constant cross-sectional air flow (see col. 7, lines 50- 55). It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant's invention to modify Von Rechenberg by having the centrifugal separator comprising a tangential suction over an entire length of the centrifugal separator and the tangential suction comprise at least one guide vane which is designed to generate a swirl of an air flow, as disclosed by Mueller, for the purpose of ensuring a constant cross-sectional air flow.
Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
The applicant states that Von Rechenberg does not disclose an “air separator” as recited in claim 13 because Von Rechenberg discloses an air separator which is not put into vibrational or oscillational movement.  The examiner disagrees with the applicant.  Von Rechenberg discloses an “air separator” (6) which is put into vibrational or oscillational movement.  The applicant’s disclosed “air separator” includes a casing surrounding a circulating device which generates air movement.  Von Rechenberg’s “air separator also includes a casing surrounding a circulating device which generates air movement.
The applicant states that Von Rechenberg does not disclose that the “support frame is hollow” as recited in claim 23.  The examiner disagrees with the applicant.  The figures of Von Rechenberg clearly illustrate a hollow support frame.  Although it may not be identical to the applicant’s illustrations in figures 5 and 6, it reads on the claim language.
The applicant’s remarks regarding the rejection under 35 U.S.C. 103 restate that the prior art does not disclose the air separator or hollow support frame.  The examiner disagrees with the applicant for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653